DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendment
The following action is in response to the applicant’s amendment filed on May 14, 2021.  The applicant’s amendments necessitated the new grounds of rejection set forth in this office action.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent
Application No. 2017-019683, filed on February 6, 2017 acknowledged.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2, 2021 was filed in compliance with the provisions of 37 CFR 1.97. However the submission of the Chinese office action does not contain an explanation or an English translation of the document.  As MPEP 609.01 states “For non-English documents that are cited, the following must be provided:  (a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, unless a complete translation is provided; and/or (b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c)”.  Therefor the Chinese office action was not considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (US20150146855A1) and further in view of Gueck et al. (US20040204965A1).  
	Regarding Claim 1, Futamura discloses a medical information processing system (a medical image system 100 that preforms processing therefore it is interpreted as a medical information processing system) comprising:
	processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) configured to 
	ultrasound image including an observation target (Para [0061] – “The image management table 352 stores the management information on each X-ray image as one record. The management information includes the UID, the patient information, the examination information, and file information (a file name of an X-ray image, a file name of abnormal shadow candidate information corresponding to the X-ray image, a file name of an ultrasonic image corresponding to the abnormal shadow candidate, a file storage location for each file, an updated date, and a file size)”)

processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) configured to generate, based on the positional information (Fig. 13 – reproduced below), correspondence information in which the […] ultrasound image and the reference image are associated with each other (Fig.14 – reproduced below) the examiner is interpreting the correspondence information as the abnormal shadow candidate (mass) that is associated with both the x-ray and ultrasound), and

    PNG
    media_image1.png
    478
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    689
    media_image2.png
    Greyscale

processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) configured to cause a display to output the generated correspondence information (Fig.14 display of the x-ray with the region of interest circled and three ultrasound views showing the region of interest, Paragraph [0046] of Futamura discloses “a system configured to cause the image generation device 1 to radiograph a subject site, store and manage an X-ray image obtained (a first medical image), and associate an abnormal shadow candidate in the X-ray image with an ultrasonic image (a second medical image) generated by the ultrasonic diagnosis device 5.”  Therefore the system is generating a correspondence of abnormal shadow candidates between the two images, it is interpreted that the system would need processing circuitry to make the association between the two images).
Futamura discloses an ultrasound image including an observation target conversely, Futamura does not teach select an ultrasound image […] and having additional information from a plurality of ultrasound images by determining whether or not the additional information is stored in data of the 
Selected ultrasound image 
However Gueck et al. hereinafter Gueck discloses select an ultrasound image […] and having additional information from a plurality of ultrasound images (Para [0020] “As will be described below, the stored acquisition time control settings can later be used as a selection criteria for selecting a stored image”, Para [0020]-Para[0022]) by determining whether or not the additional information is stored in data of the ultrasound image (Para [0020] – “The acquisition time control settings for an image can be stored in any suitable manner and can be stored before, during, or after the storage of its associated image. The settings can be stored along with the image, such as when the settings are stored in a DICOM tag attached to an image", Para [0020]-[0022]), the additional information including information indicating that an image is an ultrasound image collected when a procedure is performed on the observation target (Para [0020] - "The settings can be stored along with the image, such as when the settings are stored in a DICOM tag attached to an image" settings are stored and being used for the selection of the image, Para [0022] - "The review software would search the acquisition time control settings stored for the stored images and automatically select the five Spectral Doppler images from the 50 stored images, thereby filtering out all images that were not associated with the Spectral Doppler setting.", therefore the acquisition time control settings [additional information] are stored in a DICOM tag and used to select a Spectral Doppler image, additionally image selection can be based on image file retrieval information as described in para [0033] – “Then, image retrieval software automatically selects a set of medical image files from the stored plurality of medical image files based on the specified medical-image-file retrieval information (act 530)”, Image retrieval information consists of an exhaustive list of information as listed in Para [0032] some of which include study attributes including study ID and 
Selected ultrasound image (Para [0023] – “The results of the automatic selection can be presented to the user in any suitable manner. For example, the processor 220 can present a list of the automatically selected images to the user, and the user can select an image for viewing from this list.”, Para [0022] – “therefore the selection is done on ultrasound images)
Futamura and Gueck are both analogous arts considering they are both in the field of applying DICOM to medical images
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura to incorporate image selection of Gueck to achieve the same results. One would have motivation to combine because “with these preferred embodiments, a user can more quickly retrieve a desired medical image from a collection of stored images by manipulating the same controls that were used to acquire the desired image in the first place” (Para [0016]).
Regarding Claim 3, Futamura and Gueck disclose all the elements in claim 1 of the claimed invention as cited above.  
Futamura discloses the positional information (Fig.7D) is obtained by providing information indicating the ultrasound probe to a position corresponding to a scanning site on a schematic diagram representing the scanning site (Paragraph [0101] - the probe mark indicating the position (examined position) of a part of the breast being examined that is recorded in the ultrasonic image obtained by the ultrasound diagnosis), and

Regarding Claim 4, Futamura and Gueck disclose all the elements in claims 1 and 2 of the claimed invention as cited above.  
Futamura discloses the processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to set, when a plurality of the reference images (Fig.13 - right side) exist, priorities in ascending order of distance between a region of interest in the conversion information and the position of the ultrasound probe in the positional information, and associate the reference image with the correspondence information in order of priority (Paragraph[0114] and Fig. 13 - processing is used based on the conversion information (right side of Fig.13) wherein the distance between the probe position and the region of interest is determined using a match ranking, measuring the intersection between the region of interest (abnormal shadow candidate) and the probe position, therefore setting the ascending matching priorities between the conversion information and the probe position and associating the best reference image with the correspondence information in order of priority) and causes the display to output the correspondence information (Fig.14).
Regarding claim 10, Futamura discloses the processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to generate a pathological diagnosis request including the correspondence information (Fig.14 shows a 
Regarding Claim12, the processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to acquire the conversion information by converting a position of a region of interest in the reference image into a position on the schematic diagram (fig. 11), and specify the reference image to be associated with the correspondence information by using the positional information and the conversion information (Fig. 13 - middle tier is considered a match for the ultrasound probe location using the positional information on left and the conversion information on the right, paragraph[0114]).
Regarding Claim 13, the processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to acquire the ultrasound image (ultrasound diagnosis device 5) by determining information indicating a procedure for the observation target  (Paragraph[0083] - the operation unit 42 is used to designate the abnormal shadow candidate to be subjected to the ultrasound examination from the reference image displayed in the image display area) and information on operations for the ultrasound image as the additional information (Paragraph [0083] - "each (reference) image displayed includes an annotation indicating the position of the abnormal shadow candidate based on the abnormal shadow candidate information corresponding to each image").
Regarding claim 14, Futamura discloses a medical image processing apparatus (the server device 3 contains the control unit 31 which preforms the image processing and is being interpreted as an apparatus) comprising:
processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry)  configured to 

processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) configured to generate, based on the positional information (Fig. 13), correspondence information in which the […] ultrasound image and the reference image are associated with each other (Fig.14 the examiner is interpreting the correspondence information as the abnormal shadow candidate (mass) that is associated with both the x-ray and ultrasound, Paragraph [0046] of Futamura discloses “a system configured to cause the image generation device 1 to radiograph a subject site, store and manage an X-ray image obtained (a first medical image), and associate an abnormal shadow candidate in the X-ray image with an ultrasonic image (a second medical image) generated by the ultrasonic diagnosis device 5.”  Therefore the system is generating a correspondence of abnormal shadow candidates between the two images, it is interpreted that the system would need processing circuitry to make the association between the two images), and
processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) configured to cause a display to output the generated correspondence information (Fig.14 display of the x-ray with the region of interest circled and three ultrasound views showing the region of interest).
Futamura discloses an ultrasound image including an observation target conversely, Futamura does not teach select an ultrasound image […] and having additional information from a plurality of 
Selected ultrasound image 
However Gueck et al. hereinafter Gueck discloses select an ultrasound image […] and having additional information from a plurality of ultrasound images (Para [0020] “As will be described below, the stored acquisition time control settings can later be used as a selection criteria for selecting a stored image”, Para [0020]-Para[0022]) by determining whether or not the additional information is stored in data of the ultrasound image (Para [0020] – “The acquisition time control settings for an image can be stored in any suitable manner and can be stored before, during, or after the storage of its associated image. The settings can be stored along with the image, such as when the settings are stored in a DICOM tag attached to an image", Para [0020]-[0022]), the additional information including information indicating that an image is an ultrasound image collected when a procedure is performed on the observation target (Para [0020] - "The settings can be stored along with the image, such as when the settings are stored in a DICOM tag attached to an image" settings are stored and being used for the selection of the image, Para [0022] - "The review software would search the acquisition time control settings stored for the stored images and automatically select the five Spectral Doppler images from the 50 stored images, thereby filtering out all images that were not associated with the Spectral Doppler setting.", therefore the acquisition time control settings [additional information] are stored in a DICOM tag and used to select a Spectral Doppler image, additionally image selection can be based on image file retrieval information as described in para [0033] – “Then, image retrieval software automatically selects a set of medical image files from the stored plurality of medical image files based on the specified medical-image-file retrieval information (act 530)”, Image retrieval information consists of an exhaustive 
Selected ultrasound image (Para [0023] – “The results of the automatic selection can be presented to the user in any suitable manner. For example, the processor 220 can present a list of the automatically selected images to the user, and the user can select an image for viewing from this list.”, Para [0022] – “therefore the selection is done on ultrasound images)
Futamura and Gueck are both analogous arts considering they are both in the field of applying DICOM to medical images
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura to incorporate image selection of Gueck to achieve the same results. One would have motivation to combine because “with these preferred embodiments, a user can more quickly retrieve a desired medical image from a collection of stored images by manipulating the same controls that were used to acquire the desired image in the first place” (Para [0016]).

Claims 2, 7, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (US20150146855A1), Gueck et al. (US20040204965A1) and further in view of Gustafson (US9171130B2).  
Regarding Claim 2, Futamura and Gueck disclose all the elements in claim 1 of the claimed invention as cited above.  

processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to generate, based on the positional information, correspondence information in which the ultrasound image at the biopsy and the reference image are associated with each other, and
processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to generate, based on the positional information (Fig. 13), correspondence information in which the ultrasound image and the reference image are associated with each other (Fig.14 the examiner is interpreting the correspondence information as the abnormal shadow candidate (mass) that is associated with both the x-ray and ultrasound), and
 cause the display to output the generated correspondence information (Fig.14 display of the x-ray with the mass circled and three ultrasound views of the mass).
Conversely, Futamura does not select an ultrasound image at biopsy for collecting a specimen from the observation target by determining whether or not the additional information is stored in data of the ultrasound image,
However Gueck discloses select an ultrasound image […] by determining whether or not the additional information is stored in data of the ultrasound image (Para [0020] “As will be described 
Futamura and Gueck are both analogous arts considering they are both in the field of applying DICOM to medical images
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura to incorporate image selection of Gueck to achieve the same results. One would have motivation to combine because “with these preferred embodiments, a user can more quickly retrieve a desired medical image from a collection of stored images by manipulating the same controls that were used to acquire the desired image in the first place” (Para [0016]).

However, Gustafson discloses acquiring at biopsy for collecting a specimen from the observation target (Col. 7 lns.34-36 after a lesion is found a radiologist may suggest an ultrasound guided biopsy, Fig. 5 shows an image of an ultrasound therefore it can be interpreted this system can process an ultrasound image at biopsy where a specimen is being collected from the observation target, Figs. 2 and three show the display with “mammography examination” in the upper left-hand corner therefore it is interpreted the examination type is assigned to each image including the ultrasound guided biopsy therefore Gueck and Gustafson can be combined to teach the selection of an ultrasound image at biopsy).
Futamura and Gustafson are both analogous arts considering they are both in the field of breast cancer diagnosis using multiple imaging modalities.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura and Gueck to incorporate the ultrasound image at biopsy of Gustafson to achieve the same results. One would have motivation to combine because legislation has mandated biopsy results to be correlated with a positive finding in a mammography image therefore one would have motivation to use the biopsy method disclosed to remove a specimen from the observation target (Col.5 paragraph 3).
Regarding Claim 7, Futamura, Gueck, and Gustafson disclose all the elements in claim 1 and claim 2 of the claimed invention as cited above.  
Conversely Futamura does not teach the processing circuitry is configured to further acquire a pathological image generated after the biopsy based on a specimen obtained by the biopsy, and
the processing circuitry is configured to cause the display to output the pathological image further associated with the correspondence information.

the processing circuitry (claim 17, second limitation – it is interpreted the processor contains processing circuitry) is configured to cause the display to output (claim 13) the pathological image further associated with the correspondence information (Col.4 lines 55-60 pathological images are stored associated with a region of interest and displayed as one of the corresponding images (claim 5&12)) .
Futamura and Gustafson are both analogous arts considering they are both in the field of breast cancer diagnosis using multiple imaging modalities.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura and Gueck to incorporate the pathological image of Gustafson to achieve the same results. One would have motivation to combine because it provides a convenient organization of all of the images associated with a ROI for easier diagnosis, including pathological images Col.4 lines 55-60.
Regarding Claim 9, Futamura and Gueck disclose all the elements in claim 1 of the claimed invention as cited above.  
Conversely, Futamura does not teach the medical information processing system is connected to a plurality of displays serving as the display, and
the processing circuitry is configured to cause the display to display the correspondence information.

the processing circuitry (claim 17, second limitation – it is interpreted the processor contains processing circuitry) is configured to cause the display to display the correspondence information (Fig. 1, Col. 5 lines 25-28 - two or more images can be displayed for comparison therefore it is interpreted the images are corresponding to each other it is also interpreted that they are being displayed according to the instructions of the processor).
Futamura and Gustafson are both analogous arts considering they are both in the field of breast cancer diagnosis using multiple imaging modalities.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura and Gueck to incorporate the multiple displays for image comparison of Gustafson to achieve the same results. One would have motivation to combine because multiple displays can be used to provide comparison of multiple images at once at full resolution Column 5 lines 25-28.
Regarding Claim 11, Futamura and Gueck disclose all the elements in claims 1 and 2 of the claimed invention as cited above.  
Futamura discloses the processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to 
further select an ultrasound image at a biopsy site by which a specimen is collected from the observation target at a timing different from the time of image collection by determining whether or not the additional information is stored in data of the ultrasound
the processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry)  is configured to generate, based on the positional 
the processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to cause the display to output the generated correspondence information (Fig.14 display of the x-ray with the mass circled and three ultrasound views of the mass).
Conversely Futamura does not teach further select an ultrasound image at a biopsy site by which a specimen is collected from the observation target at a timing different from the time of image collection by determining whether or not the additional information is stored in data of the ultrasound.
However Gueck discloses further select an ultrasound image […] by determining whether or not the additional information is stored in data of the ultrasound (Para [0020] “As will be described below, the stored acquisition time control settings can later be used as a selection criteria for selecting a stored image. The acquisition time control settings for an image can be stored in any suitable manner and can be stored before, during, or after the storage of its associated image. The settings can be stored along with the image, such as when the settings are stored in a DICOM tag attached to an image", Para [0022] - "The review software would search the acquisition time control settings stored for the stored images and automatically select the five Spectral Doppler images from the 50 stored images, thereby filtering out all images that were not associated with the Spectral Doppler setting.", therefore the acquisition time control settings [additional information] are stored in a DICOM tag and used to select a Spectral 
Futamura and Gueck are both analogous arts considering they are both in the field of applying DICOM to medical images
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura to incorporate image selection of Gueck to achieve the same results. One would have motivation to combine because “with these preferred embodiments, a user can more quickly retrieve a desired medical image from a collection of stored images by manipulating the same controls that were used to acquire the desired image in the first place” (Para [0016]).
Futamura and Gueck both teach the retrieval of ultrasound images Conversely Futamura and Gueck do not teach an ultrasound image at a biopsy site by which a specimen is collected from the observation target at a timing different from the time of image collection
However Gustafson discloses an ultrasound image at a biopsy site by which a specimen is collected from the observation target at a timing different from the time of image collection (Col. 7 lines 33-36 – “In this case, the radiologist has selected the “Ultrasound guided bX' option 416, indicating that the recommended next step for the patient is an ultrasound-guided biopsy of the abnormality.”, Col. 1 lines 41-48 – “After reviewing the background information, the radiologist views multiple images ultrasound, magnetic resonance imaging (MRI), tomosynthesis, or other imaging technique of the patient's breast, or other organ, and dictates or uses a computerized information system to track findings, create reports, and make recommendations for future examinations.”, therefore the ultrasound guided biopsy is interpreted as a future examination and an image of the biopsy site [the ultrasound image reviewed] is at a timing different from the time of timing of the specimen being collected from the observation target [ultrasound guided bx] )
Futamura and Gustafson are both analogous arts considering they are both in the field of breast cancer diagnosis using multiple imaging modalities.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura and Gueck to incorporate the ultrasound image at biopsy of Gustafson to achieve the same results. One would have motivation to combine because legislation has mandated biopsy results to be correlated with a positive finding in a mammography image therefore one would have motivation to use the biopsy method disclosed to remove a specimen from the observation target (Col.5 paragraph 3).
Regarding Claim 15, Futamura discloses a medical information processing system (a medical image system that preforms processing therefore it is interpreted as a medical information processing system) comprising:
processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) configured to acquire positional information indicating a position of an ultrasound probe in a subject at the biopsy using the […] ultrasound image (Paragraph[0073] - body mark indicating the position at which the ultrasonic probe is placed it is interpreted the body mark can be shown at any point during an ultrasound including a biopsy),
processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) configured to generate correspondence information (Fig.14 the 5 further includes an operation unit which inputs a body mark indicating the position at which the ultrasonic probe is placed and a communication unit which communicates with the server device 3 connected to the communication network N, where the body mark input by the operation unit is recorded in the ultrasonic image being generated”),
processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) configured to cause a display to output the generated correspondence information including the positional information (Fig.14 display of the x-ray with the region of interest circled and three ultrasound views of the region of interest where the ultrasound probe positional information is related to the region of interest).
Conversely, Futamura does not teach select an ultrasound image having additional information from a plurality of ultrasound images by determining whether or not the additional information is stored in data of the ultrasound image, the additional information indicating that an image is an ultrasound image collected when a biopsy is performed on an observation target and being stored in data of the ultrasound image,
selected ultrasound image
a pathological image generated after the biopsy based on a specimen obtained by the biopsy, the additional information indicating that an image is an ultrasound image collected when a biopsy is performed on the observation target and being stored in data of the ultrasound image
correspondence information in which the selected ultrasound image at the biopsy, the pathological image are associated with one another,
However Gueck discloses select an ultrasound image having additional information from a plurality of ultrasound images (Para [0020] “As will be described below, the stored acquisition time 

Futamura and Gueck are both analogous arts considering they are both in the field of applying DICOM to medical images
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura to incorporate image selection of Gueck to achieve the same results. One would have motivation to combine because “with these preferred embodiments, a user can more quickly retrieve a desired medical image from a collection of stored images by manipulating the same controls that were used to acquire the desired image in the first place” (Para [0016]).
Conversely, Futamura and Gueck do not teach biopsy is performed on an observation target
a pathological image generated after the biopsy based on a specimen obtained by the biopsy, the procedure performed being a biopsy, and
correspondence information in which the ultrasound image at the biopsy, the pathological image are associated with one another,
However, Gustafson discloses biopsy is performed on an observation target (Col. 7 lns.34-36 after a lesion is found a radiologist may suggest an ultrasound guided biopsy, Fig. 5 shows an image of an ultrasound therefore it can be interpreted this system can process an ultrasound image at biopsy where a specimen is being collected from the observation target, Figs. 2 and 3 show the display with “mammography examination” in the upper left-hand corner therefore it is interpreted the examination type is assigned to each image including the ultrasound guided biopsy therefore Gueck and Gustafson 
a pathological image generated after the biopsy based on a specimen obtained by the biopsy (Col.4 lines. 59-60 - system can store pathological images, it is intuitive that the pathological image would be generated after the biopsy based on the specimen obtained), the procedure performed being a biopsy (Col.7 lines 36-38 – “As shown in FIG. 6, additional details related to the image characterization or the patient examination can also be entered into the system” one of the additional details in Fig.6 is the suggestion to preform ultrasound guided biopsy, the system is able to display ultrasound images in the ROI gallery therefore it can display the ultrasound images taken during the ultrasound guided biopsy and Figs.2 & 3 show an exam data form with a procedure box in the lower left hand corner therefore when ultrasound guided biopsy images are shown in the ROI gallery it is interpreted that biopsy can be listed as the procedure), and
correspondence information in which the ultrasound image at the biopsy, the pathological image and the positional information are associated with one another (col.4 lines 48-50 and lines 63-65 - the system correlates any common ROI findings between images of the same or different modalities as well as images such as pathological images, Fig.7 shows the positional information of the region of interest along with the images in the ROI gallery associated with the same ROI therefore the positional information, the ultrasound image at biopsy, and the pathological image are all associated with an abnormality).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura and Gueck to incorporate the biopsy imagining, the pathological image as well as the correspondence between the two of Gustafson to achieve the same results. One would have motivation to combine because legislation has mandated biopsy results to be correlated with a positive finding in a mammography image therefore a biopsy result may require a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Futamura (US20150146855A1), Gueck et al. (US20040204965A1), Gustafson (US9171130B2) and further in view of Sugiyama et al. (US20150221091A1).
Regarding Claim 5, Futamura, Gueck, and Gustafson disclose all the elements in claim 1 and claim 2 of the claimed invention as cited above.  
Futamura also discloses processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry) is configured to associate an image of a cross section (Fig. 13 – right side could be interpreted as cross-sections and the best match is chosen) corresponding to the position of the ultrasound probe (Fig.13 – left side) based on the positional information (Fig.13 – left side) with the correspondence information (Fig.14 display of the x-ray with the region of interest circled and three ultrasound views showing the region of interest).
Conversely Futamura does not teach when the reference image is a three-dimensional image.
However Sugiyama et al. hereinafter Sugiyama discloses when the reference image is a three-dimensional image (abstract – first piece of image data is three dimensional).
Futamura and Sugiyama are analogous arts considering they are both in the field of using multiple modalities of medical imaging for breast cancer screening.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura, Gueck, and Gustafson to incorporate the three dimensional imaging of Sugiyama to achieve the same results. One would have motivation to combine because it provides easier comparison between the ultrasonic image and the mammography image (Paragraph [0122]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Futamura (US20150146855A1), Gueck et al. (US20040204965A1), Gustafson (US9171130B2) and further in view of Sugiyama et al. (US20150221091A1) and Mauldin et al. (US20160374644A1).
Regarding claim 6, Futamura, Gueck, Gustafson, and Sugiyama disclose all the elements in claim 1, 2, and 5 of the claimed invention as cited above.
Futamura also discloses processing circuitry (the system preforms imaging and display processes therefore it is intuitive there would be processing circuitry)
Conversely Futamura does not teach corresponding to a three-dimensional imaging.
However Sugiyama discloses three-dimensional imaging (abstract – first piece of image data is three dimensional).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura, Gueck, and Gustafson, to incorporate the three dimensional imaging of Sugiyama to achieve the same results. One would have motivation to combine because it provides easier comparison between the ultrasonic image and the mammography image (Paragraph [0122]).
Conversely Futamura and Gustafson do not teach the processing circuitry is configured to calculate, from an ultrasound image at biopsy, a distance from a body surface to a needling position, and specify a cross section based on calculated distance information.
However Mauldin et al. hereinafter Mauldin discloses the processing circuitry is configured to calculate, from an ultrasound image at biopsy (Para [0051] – “Aspects of the present invention disclose the generation of ultrasound images of needle targeted anatomy and/or visualizing ultrasound images in a subject for the purpose of real-time feedback using graphical user interface (GUI) and ultrasonic imaging for the purpose of probe insertion.”, “The present inventors have also recognized similar needs in other needle-guided applications such as joint injections and aspirations, vascular access, and 
Futamura and Mauldin are analogous arts considering they are all in the field of ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura, Gueck, Gustafson, and Sugiyama to incorporate the ultrasound biopsy needle depth of Mauldin to achieve the same results. One would have motivation to combine because “probe insertion can either be idealistically displayed or physically guided with varying degrees of freedom for augmented accuracy and mitigating failure rates” (Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Futamura (US20150146855A1), Gueck et al. (US20040204965A1), Gustafson (US9171130B2) and further in view of Banerjee et al. (US20150097868).
Regarding Claim 8, Futamura, Gueck, and Gustafson disclose all the elements in claims 1, 2, and 7 of the claimed invention as cited above.  
Conversely Futamura and Gustafson do not teach the processing circuitry is configured to cause the display to output information indicating an insertion direction of a puncture needle at the biopsy further associated with the correspondence information. 
However Banerjee et al. hereinafter Banerjee discloses the processing circuitry is configured to cause the display to output information indicating an insertion direction of a puncture needle at the biopsy further associated with the correspondence information (Fig.7 shows the needle trajectory at the time of the biopsy which is interpreted to be associated with the corresponding region of interest in a medical image, In Fig.1 the location informational for biopsy sample(s) 42 is being sent to the imaging visualization workstation 30 which includes a data processor, Paragraph [0049] states that the needle trajectory is included in the locational information).
Futamura and Banerjee are analogous arts considering they are both in the field of breast cancer diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futamura, Gueck, and Gustafson to incorporate the biopsy needle trajectory of Banerjee to achieve the same results. One would have motivation to combine because it provides spatial mapping of biopsy information based on imaging data [0013].
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 14, and 15 as well as dependent claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments pages 8-9 are directed towards the teaching of additional information however in light of the amendments Gueck et al. discloses the additional information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150139518 A1– this reference discloses an apparatus used to display a mammography image and a corresponding ultrasound image for use in breast cancer diagnosis. 
US 20130289405 A1 - this reference discloses an apparatus used to display mammography images and corresponding ultrasound image slices for use in breast cancer diagnosis. 
US 20140082542 – this reference discloses a user interface and method for displaying 3D ultrasound with mammogram images or tomosynthesis with the use of breast icons for ROI location.
US 20050089205 – this reference discloses a system for displaying two images from two different 3D modalities displaying the same region of interest.
US20160110875A1 – this reference discloses a system for setting a region of interest (ROI) in a reference mammography image and displaying the positon of the ROI on a schematic diagram for the technician to understand the position of the breast to be examined by ultrasound.
US 20170188990 A1 – this reference discloses an ultrasound guided biopsy device for accurate insertion of biopsy needles
US-20170000462-A1 – this reference teaches DICOM headers [additional information] being saved with images 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.C.L./Examiner, Art Unit 3793         

  /SERKAN AKAR/  Acting Supervisory Patent Examiner of Art Unit 3793